SMITH, J.
A copy of notice of appeal in this case was filed in this- court on June 5, 1916, and also a stipulation of counsel extending the time for filing appellant’s brief until July 15, 1916. No briefs have been filed. On September 23, 1916, respondent served upon appellant’s counsel a notice of motion bo dismiss said appeal for failure to prosecute the same and for failure to file appellant’s brief, which motion was returnable on October 4, 1916. No appearance was -made by appellant upon the return day. The judgment and order of the trial court are affirmed.